Citation Nr: 0208247	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  00-15 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
facial scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1944 to 
November 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The veteran subsequently perfected this 
appeal.

A hearing before the undersigned was held in February 2002.  
At this time, the veteran submitted various private hospital 
records along with a waiver of RO jurisdiction.  
Parenthetically, the Board notes that effective February 22, 
2002, regulations were amended to eliminate the requirement 
that the Board obtain a waiver prior to the consideration of 
such newly submitted evidence.  See 67 Fed. Reg. 3,099, 
3,105-3,106 (January 23, 2002) (to be codified at 38 C.F.R. 
§ 20.1304).  

At the February 2002 prehearing conference, the veteran 
stated his impression that the issues of service connection 
for headaches and dizziness secondary to head trauma were 
also on appeal.  On review of the claims folder, an appeal 
has not been perfected with regard to these issues and they 
are not before the Board at this time.  It appears that the 
veteran initially claimed service connection for headaches 
and dizziness in February 1967 but that these matters were 
not addressed.  Accordingly, they are referred to the RO for 
the appropriate action.





FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The veteran was originally denied service connection for a 
back disability in December 1949 and a confirmed rating 
decision was issued in April 1952.  In April 1967 the 
denial was continued, and the RO informed the veteran that 
no further action could be taken on his claims for service 
connection for a back disability and lacerations of the 
chin and temple.  The veteran was further informed of his 
appellate rights.  The veteran did not timely appeal and 
therefore, these determinations are final.

3. New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the 
claim for service connection for a back disability has not 
been submitted.

4. Evidence submitted since April 1967 includes a January 
2000 VA examination report which is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection 
for facial scars.

5. The evidence of record is against a finding that the 
veteran's well-healed facial scars were incurred during 
service.


CONCLUSIONS OF LAW

1. The April 1967 determination, wherein the veteran's claims 
of entitlement to service connection for a back disability 
and lacerations of the chin and temple were denied, is 
final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1967); currently 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  

2. New and material evidence has not been submitted since the 
final April 1967 determination and the claim for service 
connection for a back disability is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).

3. New and material evidence has been submitted since the 
final April 1967 determination and the claim for service 
connection for facial scars is reopened. 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

4. Facial scars were not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified of the laws and 
regulations pertaining to service connection and of the 
requirements for new and material evidence in the March 2000 
rating decision, the June 2000 rating decision, and the July 
2000 statement of the case (SOC).  The Board concludes that 
the discussions in the rating decisions and the SOC 
adequately informed the veteran of the evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
connection with his claims, the veteran submitted various 
private medical records.  At the February 2002 hearing, the 
veteran testified that in approximately 1953 he received 
treatment from a private physician, Dr. Soccone.  Thereafter, 
he received treatment from Dr. DeLuca.  The veteran reported 
that Dr. Soccone may have passed away and that Dr. DeLuca has 
retired.  The veteran has not provided VA with the necessary 
information to attempt to obtain these records.  
Additionally, the veteran testified that he has been treated 
by Dr. Ketro for the past seven or eight years.  These 
records have not been requested; however, the veteran has not 
indicated that these records contain information relevant to 
the issues currently on appeal.  Further, the veteran's 
claims were denied in part because service medical records 
are negative for the claimed disabilities and evidence of 
treatment so many years after service will not assist the 
veteran in substantiating his claims.  

The veteran was also provided a VA examination with respect 
to his claim for scars in January 2000.  In a January 2002 
statement, the veteran's representative contends this 
examination is inadequate because photographs were not taken 
and because the examination request indicated the facial 
scars were a result of a boxing injury.  The Board finds that 
the examination was adequate.  The report indicates that 
photographs were taken and would be sent separately.  The 
photographs are not in the claims folder; however, the 
physical findings were clearly set forth and therefore, the 
actual photographs would be of little probative value.  
Further, the examination report does not mention that the 
scars are a result of a boxing injury and notes the veteran's 
reported history of a fall.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

In May 1949, the veteran filed a claim for a back injury 
which he alleged occurred in August 1947 as the result of 
falling down a ladder while stationed on the U.S.S. Beatty.  
A December 1949 rating decision denied service connection for 
a back disability, essentially based on a finding that his 
back disability was not incurred in service.  A confirmed 
rating decision was issued in April 1952.  By letter dated in 
April 1967, entitlement to service connection for a back 
disability was again denied.  The veteran did not appeal this 
decision and it is final.  38 U.S.C. § 4005(c) (1964); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1967); currently 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001).  

The April 1967 determination also denied a claim for service 
connection for lacerations of the chin and temple.  The 
denial was essentially based on findings that available 
medical records did not show treatment for lacerations during 
service nor was it recorded at time of separation.  The 
veteran was notified that in the absence of a timely appeal, 
this decision would become final.  As indicated, the veteran 
did not disagree with this decision and it is final.  
38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1967); currently 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claims of entitlement to service connection was filed 
prior to that date.  Therefore, the amended regulation does 
not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.

Prior to April 1967, the record included the following: 1) 
service medical records; 2) December 1948 VA clinical record; 
3) April 1952 letter from the Commonwealth of Massachusetts 
Soldiers' Home; 3) statements from the veteran; and 4) buddy 
statements.

The veteran's service medical records are negative for any 
complaints or treatment for back pain.  In January 1946, the 
veteran received treatment for an ulcer on his lip and it was 
noted that he cut his lip while boxing.  On examination for 
general discharge in November 1947, the spine and extremities 
were determined to be normal.  Skin was also found to be 
normal and no facial scars were noted.  

A December 1948 VA clinical record reports the veteran 
underwent a right inguinal herniorrhaphy.  An April 1952 
letter from the Commonwealth of Massachusetts Soldiers' Home 
establishes a diagnosis of gastro-enteritis.  The veteran 
also complained of pain in the right thoracic cage and right 
elbow related to a car accident.  

Various statements submitted by the veteran indicate that in 
August 1947 he fell down a ladder on the U.S.S. Beatty and 
sustained a back injury and facial lacerations.

A notarized statement was submitted on the veteran's behalf 
by R.R.B.  This statement indicates that he served with the 
veteran aboard the U.S.S. Beatty and that in June or July 
1947 a report was circulated that the veteran had been hurt 
quite badly due to a fall.  The veteran had to spend several 
days in his bunk and received several head injuries that 
required stitching.  One of the injuries was a bad cut under 
one eye.  The veteran also complained about his back 
bothering him.  The statement further reported that the 
veteran has never regained full use of his body due to that 
fall.

A statement was also submitted by "J".  He could not 
remember the exact date of the injury but did remember the 
veteran being hurt falling down the ladder aboard the ship.  

Since April 1967, the following relevant evidence has been 
submitted:  
1) various statements by the veteran, including testimony at 
the February 2002 hearing; 2) buddy statement from J.E.; 3) 
private hospital records; and 4) a January 2000 VA 
examination report.

In various statements, the veteran reports that he injured 
his back and sustained facial lacerations in August 1947 
while stationed on the U.S.S. Beatty.  The veteran also 
testified that he received treatment for his back in the 
1950's.  The veteran's son testified that the veteran has 
residual scarring around the brain that is internal as 
opposed to external.

A statement from J.E. indicates that he was close friends 
with the veteran and served with him aboard the U.S.S. 
Beatty.  The incident happened aboard the ship while in 
France.  The veteran was returning to his sleeping quarters 
after doing a watch and on his way down the ladder had a bad 
fall.  He did not remember what injuries were sustained but 
did remember that the veteran was relieved of duties for a 
long time.  He further stated that he stood watch with the 
veteran and remembers a long time passed before he was able 
to resume standing watches.

A discharge summary from Mercy Community Hospital indicates 
the veteran was admitted in August 1984 with the chief 
complaint of headache and right-sided weakness.  Differential 
diagnosis included a transient ischemic attack, embolic in 
origin versus a post migraine hemiparesis.  A July 1986 
emergency report from Massachusetts General Hospital 
indicates the veteran was seen with complaints of marked 
dizziness with nausea.  Impression was recurrent dizzy spell.  

In January 2000, the veteran underwent an examination for 
facial scarring.  On physical examination, the face had no 
immediately visible scarring.  On smiling, the veteran 
exhibited a very mild indentation along the left cheek 
approximately 1 cm in length, horizontally.  There was no 
visible scar at the site mentioned by the veteran at the left 
side of the forehead.  There was no tenderness, no 
discoloration, no keloid, no ulceration, no inflammation, no 
edema, no gross disfigurement, no underlying tissue loss, no 
texture per se at either of the two implied former wounds. 
The examiner stated that there was no current disability or 
outward problem from these well-healed scars.

New and material evidence - back disability

As discussed, evidence has been submitted since the last 
final decision with regard to the veteran's claimed back 
disability.  The veteran's recent statements about his fall 
on the U.S.S. Beatty are not new, as his contentions were 
previously of record.  The veteran's statement and testimony 
regarding treatment in the 1950's is new, as it was not 
previously of record.  However, testimony regarding this 
treatment is not material as it does not tend to establish 
that the veteran injured his back during service.

The statement from J.E. indicates that the veteran suffered a 
bad fall during service resulting in unknown injuries.  The 
Board does not find this evidence to be new as it essentially 
duplicates the buddy statements already of record.  

The Board finds the private medical evidence to be new, as it 
was not previously considered.  Notwithstanding, the evidence 
is not material as it does not report any treatment related 
to the veteran's back and does not indicate that the veteran 
sustained a back injury during service.  

Evidence submitted since April 1967 does not tend to 
establish that the veteran has a current back disability 
which is related to his period of service.  Accordingly, the 
Board finds that new and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for a back disability has not been submitted and 
this claim is denied.

New and material evidence - facial scars

The Board recognizes that the RO classified the issue on 
appeal as one of basic entitlement to service connection for 
facial scars.  As indicated above, the April 1967 
determination is final and therefore, the issue is actually 
whether new and material evidence has been submitted to 
reopen that claim.  38 U.S.C.A. § 5108 (West 1991).  

It is an initial requirement of the Board to ascertain 
whether new and material evidence has been presented.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  The Board is required to consider the 
issue of finality prior to any consideration on the merits. 
38 U.S.C.A. §§ 5108, 7104(b) (West 1991); see Barnett v. 
Brown, 8 Vet. App. 1 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the Board addresses a question not 
considered by the RO, the Board must consider whether the 
claimant had notice of that issue and whether the claimant 
would be prejudiced by lack of such notice.  Id. at 4.  In 
the instant case, the Board concludes that the veteran would 
not be prejudiced insofar as the claim is reopened herein.  
See Barnett, supra at 4; Bernard v. Brown, 4 Vet. App. 384, 
390-92 (1993).

Evidence submitted since the April 1967 decision includes the 
report of a January 2000 VA examination.  The Board finds 
this evidence to be new, as it was not previously considered.  
It is the Board's view that this evidence may be considered 
to bear directly and substantially upon the specific matter 
under consideration, that is, whether the veteran has a 
current disability which is related to his period of service 
or events therein, and to be of such significance that it 
must be considered together with all of the evidence to 
fairly decide the merits of the veteran's claim.  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for facial scars is reopened.

Service connection - facial scars

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the RO addressed the 
merits in its March 2000 rating decision, bypassing the 
preliminary matter of whether new and material evidence had 
been submitted.  Since the RO has already addressed the issue 
of basic entitlement to service connection and provided the 
veteran with the pertinent laws and regulations in its 
statement of the case (SOC), the Board finds that the veteran 
would not be prejudiced by its review of the merits at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran contends that he is entitled to service 
connection for scars on his head and cheek.  According to the 
veteran, he sustained these injuries when he fell down the 
steps aboard the U.S.S. Beatty in August 1947.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The Board acknowledges the various statements which indicate 
the veteran fell and was injured during service.  These 
statements, however, are not supported by the medical 
evidence of record.  The veteran's service medical records 
are negative for any complaints or treatment related to a 
fall.  The only evidence of a facial laceration is in January 
1946 when the veteran was seen for an ulcer on his lower lip 
and it was noted that he had received a cut on his lip while 
boxing.  On examination for discharge in November 1947, no 
facial scarring was noted.

The first medical evidence of record indicating any facial 
scarring is the January 2000 examination report.  This report 
indicates the veteran has well healed facial scars but no 
current disability.  Even assuming well-healed facial scars 
constitute a disability, there is no competent evidence 
relating them to a fall during the veteran's service.  

As the preponderance of the evidence is against the claim for 
service connection for facial scars, the reasonable doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a back disability has 
not been submitted and the claim is denied.

To the extent that new and material has been submitted to 
reopen the veteran's claim for service connection for facial 
scars, the appeal is granted.

Service connection for facial scars is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

